Title: General Orders, 26 April 1783
From: Washington, George
To: 


                        
                            
                                
                             Saturday April 26th 1783
                            Parole Williamsburgh C. signs York. Hampton. For the day tomorrow Brigadier Genl Patterson
                        
                        Brigd. Qr Mr 1 Massa. Brigade
                        The 2nd Newyork regt gives the Guards and the 1st Newyork regt the fatigues tomorrow.
                    